DETAILED ACTION
This Action is in response to the communication filed on 3/1/2021. 
	Claims 1, 2, 8, 19-20, 25-27, 36, 63-65, 72, 74-77, 83, 114-140 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that the 11/30/2020 restriction requirement set forth a restriction between Inventive Group I, drawn to a polynucleotide comprising an ORF encoding IL-12 linked to a membrane domain, and Group II, drawn to a method of treating cancer in a subject using the polynucleotide of Group I.  However, upon further review and after completing a search of the claimed polynucleotide, it was determined that a search of the polynucleotide identified relevant prior art for the method of Group II.  Therefore, the restriction requirement set forth between Groups I and Group II only, is hereby withdrawn.
With respect to the species election requirement, Applicant’s election without traverse of transmembrane domain is attached to IL-12A, and IL-12B is located at the 5’ terminus of the IL-12A polypeptide in the reply filed on 3/1/2021 is acknowledged.
Claims 20 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
Claims 1, 2, 8, 19, 25-26, 36, 63-65, 72, 74-77, 83, 114-140 are examined herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 8, 19, 25-26, 36, 63-65, 72, 74-77, 83, 114-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,646,549 in view of U.S. 2017/0291934 (hereafter “Reed”). 
Claims 1-20 of the ‘549 patent are drawn to a method of treating cancer in a subject comprising administering a LNP encapsulated mRNA comprising an ORF encoding a human IL-12 polypeptide wherein the IL-12 polypeptide comprised a human IL-12B polypeptide operably linked to a human IL-12A polypeptide by a Gly/Ser peptide linker, wherein the IL-12 comprises SEQ ID NO: 48 and the mRNA comprises SEQ ID NO: 237 (i.e., SEQ ID NO: 243 is identical to SEQ ID NO: 237 of the ‘529 patent) and a 3’UTR comprising a miR-122-3p or miR-122-5p binding site, wherein all uridines of the mRNA are N1-methylpseudouridines.  It is noted that SEQ ID NO: 48 of the ‘549 patent includes the IL-12B polypeptide at amino acids 23-328, IL-12A polypeptide at amino acids 336-532, as well as the signal peptide of IL12B at amino acids 1-22.  It is also noted that since the claimed method of treatment includes administering a LNP encapsulated mRNA, it would have been clear to one of ordinary skill in the art that the composition for treatment could be formulated as a pharmaceutical composition comprising the LNP encapsulated mRNA and a pharmaceutically acceptable carrier.

Reed teaches modified forms of human IL-12 with enhanced biological effects compared to non-modified forms of IL-12, and specifically teaches single chain IL-12 (scIL-12) fusion proteins produced by joining the p40 (B) and p35 (A) subunits with a peptide linker (including a Gly/Ser linker), wherein the IL-12 subunits are human IL-12 (e.g., see Table 14, etc.).  Reed teaches a scIL-12 that comprises a CD80 transmembrane domain and CD80 cytoplasmic (i.e., intracellular) domain, (note: CD80 transmembrane domain is a Type I integral membrane domain as evidence by original claim 37) (e.g., see [0034], [0048], Figure 7, etc.). Reed teaches that the CD80 membrane domain can be operably linked to the scIL-12 polypeptide (e.g., see Figure 2). Reed teaches that he IL-12 p40 polypeptide (IL-12B) can be located at the 5’ end of the p35 (IL-12A) polypeptide (e.g., see Figure 2, Table 14, etc.). Reed teaches that the construct encoding the scIL-12 can comprise a 3’-UTR (see [0354]).  Reed teaches that the scIL12 can comprise a signal peptide which is operably linked to the other peptide elements including the membrane domain, thus the signal peptide is linked to the membrane domain via a peptide linker (e.g., see Figure 7).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition and method used in the claimed invention of the ‘549 patent such that the mRNA encoding the IL12B/IL12A fusion protein (which can including IL-12B signal peptide) further encodes as part of the fusion protein the CD80 transmembrane domain and CD80 intracellular domain as taught by Reed with a reasonable expectation of success.  The motivation to use the IL12 fusion protein comprising the CD80 transmembrane domain and intracellular domain is provided by Reed, which teaches that the modified IL-12 fusion protein 
Regarding the claims which require a peptide linker between the membrane domain and the IL-12A polypeptide (e.g., see claims 19, 36, 122-124), although Reed does not explicitly teach the presence of a peptide linker (including a Gly/Ser linker) between the IL-12A and the membrane domain, it would have been a routine matter to perform experimentation including the addition of peptide linkers between the different elements of the fusion protein to identify the most effective fusion proteins (i.e., obvious to perform routine optimization). See In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Furthermore, although Reed does not explicitly teach the specific amino acid sequence of the CD80 transmembrane domain comprises SEQ ID NO: 103 (claim 115, 130) and the CD80 intracellular domain comprises SEQ ID NO: 225 (claim 117, 134), official notice is taken that the CD80 transmembrane domain comprises SEQ ID NO: 103 and the CD80 intracellular domain comprises SEQ ID NO: 225 were well known, making it prima facie obvious to one of ordinary skill in the art to utilize SEQ ID NO: 103 as the CD80 transmembrane domain and SEQ ID N: 225 as the CD80 intracellular domain in the IL12 fusion protein.
The above rejection is in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 8, 19, 25, 26, 36, 72, 74-77, 83, 114-124, 129-139 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0207295 (hereafter “Fotin-Mleczek” of record) in view of U.S. 2017/0291934 (hereafter “Reed”).
Fotin-Mleczek teaches a composition for treating cancer comprising an mRNA having an ORF that encodes IL-12, wherein the mRNA is encapsulated in a lipid nanoparticle (e.g., see claims 1 and 18). Fotin-Mleczek teaches that the mRNA can comprise a chemical modification including a pseudouridine and N1-methylpseudouridine (e.g., see [0035], [0274], [0280], etc.). Fotin-Mleczek teaches a pharmaceutical composition comprising RNA compositions disclosed therein comprising the RNA, a pharmaceutically acceptable carrier and vehicle (e.g., see [0809]).
Fotin-Mleczek does not teach that IL12 is a human IL12 operably linked to a transmembrane domain and wherein the IL12 comprises an IL-12 p40 subunit (IL-12B) polypeptide operably linked to an IL-12 p35 subunit (IL-12A) polypeptide.
Reed teaches modified forms of IL-12 with enhanced biological effects compared to non-modified forms of IL-12, and specifically teaches single chain IL-12 (scIL-12) fusion proteins produced by joining the p40 and p35 subunits with a linker (including a Gly/Ser linker), wherein the IL-12 subunits are human IL-12 (e.g., see Table 14, etc.).  Reed teaches a scIL-12 that comprises a CD80 transmembrane domain and CD80 cytoplasmic (i.e., intracellular) domain, (note: CD80 transmembrane domain is a Type I integral membrane domain as evidence by original claim 37) (e.g., see [0034], [0048], Figure 7, etc.). Reed teaches that the CD80 membrane domain can be operably linked to the scIL-12 polypeptide (e.g., see Figure 2). Reed teaches that he IL-12 p40 polypeptide can be located at the 5’ end of the p35 polypeptide (e.g., see Figure 2, Table 14, etc.). Reed teaches that the construct encoding the scIL-12 can comprise a 3’-UTR (see [0354]).  Reed teaches that the scIL12 can comprise a signal peptide which is 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the mRNA of the LNP composition taught by Fotin-Mleczek such that the mRNA encodes the IL12B/IL12A+CD80 transmembrane and intracellular domains fusion protein with peptide linkers as taught by Reed with a reasonable expectation of success.  The motivation to use the IL12 fusion protein comprising the CD80 transmembrane domain and intracellular domain is provided by Reed, which teaches that the modified IL-12 fusion protein may, among other things, provide greater therapeutic control for in vivo therapeutic delivery (see abstract).
Regarding the claims which require a peptide linker between the membrane domain and the IL-12A polypeptide (e.g., see claims 19, 36, 122-124), although Reed does not explicitly teach the presence of a peptide linker (including a Gly/Ser linker) between the IL-12A and the membrane domain, it would have been a routine matter to perform experimentation including the addition of peptide linkers between the different elements of the fusion protein to identify the most effective fusion proteins (i.e., obvious to perform routine optimization).  Furthermore, regarding claim 76 which requires that the mRNA is fully modified with N1-methylpseudouridine, although Fotin-Mleczek does not teach this limitation it would have been a routine matter to perform experimentation including testing the substitution of all uridines with N1-methylpseudouridine to identify the most effective fusion proteins (i.e., obvious to perform routine optimization). See In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as 
Although Reed does not explicitly teach the specific amino acid sequence of the CD80 transmembrane domain comprises SEQ ID NO: 103 (claim 115, 130) and the CD80 intracellular domain comprises SEQ ID NO: 225 (claim 117, 134), official notice is taken that the CD80 transmembrane domain comprises SEQ ID NO: 103 and the CD80 intracellular domain comprises SEQ ID NO: 225 were well known, making it prima facie obvious to one of ordinary skill in the art to utilize SEQ ID NO: 103 as the CD80 transmembrane domain and SEQ ID NO: 225 as the CD80 intracellular domain in the IL12 fusion protein.  Furthermore, although Reed does not explicitly teach the amino acid sequence of the IL-12B polypeptide, including the signal peptide, and the IL-12A polypeptide (i.e., IL12B with signal sequence having amino acids 1-328 of SEQ ID NO: 48, and IL12A having amino acids 336-532 of SEQ ID NO: 48), official notice is taken that the IL12B amino acid sequence comprises amino acids 1-328 of SEQ ID NO: 48, and IL12A amino acid sequence comprising amino acids 336-532 of SEQ ID NO: 48, were well known, making it prima facie obvious to one of ordinary skill in the art to utilize these sequences as the IL12B and IL12A units of the IL12 fusion protein.  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from 


Allowable Subject Matter
Claim 140 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  That is, an ORF which encodes the amino acid sequence of SEQ ID NO: 249 is free of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635